Name: Council Regulation (EEC) No 794/87 of 16 March 1987 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural policy
 Date Published: nan

 21 . 3 . 87 Official Journal of the European Communities No L 79/3 COUNCIL REGULATION (EEC) No 794/87 of 16 March 1987 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 5 of Regulation (EEC) No 1837/80 (3), as last amended by Regulation (EEC) No 3768/85 (4), made provision, with a view to compensating for the loss of revenue of producers in certain regions, for granting a premium payable per ewe ; whereas that provision, contrary to what is laid down for region 1 , did not provide for the application in region 7 of the specific arrange ­ ments based on the granting under certain conditions of the premiums paid in region 2 ; whereas, because of the age and quality of the lambs being slaughtered, producers in region 7 are in a similar situation to those in region 1 , who have the benefit of the abovementioned specific arrangements ; whereas however in region 7 the propor ­ tion of producers meeting the conditions laid down for application of the said specific arrangements is distinctly higher than in region 1 and this is reflected in the level of the average market price ; whereas consequently the system of calculating income loss laid down in Article 5 of Regulation (EEC) No 1837/80 gives producers in region 7 greater compensation for their losses than produ ­ cers in region 1 ; whereas it is appropriate to give produ ­ cers in region 7 an increase to reflect the premiums given to producers in region 1 ; whereas Article 5 of Regulation (EEC) No 1837/80 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby inserted in Article 5 of Regulation (EEC) No 1837/80 : '5a. However for the 1987 and 1988 marketing years, the ewe premium calculated for region 7 shall be increased by half the difference between it and that paid in region 1 under the terms of paragraph 5, should the latter be higher.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1987. For the Council The President L. TINDEMANS ( «) OJ No C 29, 6 . 2. 1987, p. 5. (2) Opinion delivered on 20 February 1987 (not yet published in the Official Journal). (3) OJ No L 183, 16. 7. 1980, p. 1 . &lt; OJ No L 362, 31 . 12. 1985, p. 8 .